FORET, Judge.
Defendant, Benjamin Thomas, was charged by a grand jury indictment with armed robbery, a violation of LSA-R.S. 14:64. On February 3, 1982, a jury of twelve found the defendant guilty of attempted armed robbery. On April 8, 1982, the defendant was sentenced to five years at hard labor, without benefit of probation, parole, or suspension of sentence.
The defendant was granted an out-of-time appeal, but has not filed any assignments of error, nor has a brief been filed. Consequently, this case will only be reviewed for errors patent on the face of the record. State v. Jimmerson, 432 So.2d 1093 (La.App. 3 Cir.1983). We have fully reviewed the record for these errors and find none.
For the reasons assigned, the conviction and sentence are affirmed.
AFFIRMED.